1 Reported in 151 P.2d 614.
This is a proceeding for the disbarment of David D. Kennedy, authorized to practice law before the courts of this state. The record presented to this court by the board of governors of the Washington state bar association discloses that David D. Kennedy was, on the 20th day of March, 1943, convicted on each of seven charges of forgery in the first degree and was thereafter sentenced to serve a maximum term of twenty years in the state penitentiary, the sentences to run concurrently. The judgment was affirmed on appeal to this court. State v. Kennedy, 19 Wn.2d 152,  142 P.2d 247.
The board of governors have recommended that Kennedy be permanently disbarred from the practice of law in this state. The attorney was convicted of felonies involving moral turpitude in violation of Rule XI, Rules for Discipline of Attorneys,193 Wn. 92-a, and should be disbarred. It is therefore ordered that David D. Kennedy be and he is hereby permanently disbarred from the practice of law in this state and that his name be stricken from the roll of attorneys.
 *Page 1